Exhibit 10.1.4

 
THIS AGREEMENT IS SUBJECT TO ARBITRATION PURSUANT TO THE FEDERAL ARBITRATION ACT
AND IF THE FEDERAL ARBITRATION ACT IS INAPPLICABLE, THE SOUTH CAROLINA UNIFORM
ARBITRATION ACT, § 15-48-10, ET. SEQ., CODE OF LAWS OF SOUTH CAROLINA (1976), AS
AMENDED.
 




 

STATE OF SOUTH CAROLINA ) COUNTY OF GREENVILLE )           NEGATIVE PLEDGE
AGREEMENT

 



                                                                

THIS NEGATIVE PLEDGE AGREEMENT (“Negative Pledge”) is entered into this 9th day
of December 2011, by Span-America Medical Systems, Inc. (the “Borrower”) to TD
Bank, N.A., successor by merger to Carolina First Bank (the "Lender").


Statement of Purpose.  Simultaneously with the execution of this Negative
Pledge, Borrower and Lender have entered into an Amended and Restated Loan
Agreement (as amended, modified or restated from time to time, the “Loan
Agreement”) to provide, inter alia, to Borrower a revolving line of credit loan
in the amount of up to Thirteen Million and No/100 Dollars ($13,000,000.00) with
a stepdown of Ten Million and No/100 Dollars ($10,000,000.00) on March 31, 2012
(the "Loan") upon the terms and conditions more particularly described
therein.  As a condition precedent to the making of the Loan, Lender has
required Borrower to provide the pledge, promises, and assurances more
particularly set forth hereinbelow.


Agreement.  In consideration of the foregoing premises, and for other good and
valuable consideration, the legal sufficiency of which are hereby acknowledged,
Borrower hereby (i) represents and warrants to Lender that, as of the date
hereof, it has not pledged, granted any security interests in, leased,
mortgaged, collaterally assigned, abandoned or otherwise disposed outside the
ordinary course of business any material part of its assets (including
promissory notes and mortgages), whether consensual or otherwise, whether real
or personal, except those in favor of lenders on a purchase money security
interest basis or those previously released or otherwise disclosed to Lender in
writing prior to the date hereof; (ii) covenants and agrees with Lender that it
shall not (A) pledge, grant any security interest in, or mortgage (except for
granting Permitted Liens as defined in the Loan Agreement), or (B) except in the
transfer of inventory in the ordinary course of business, transfer, lease,
assign, abandon or otherwise dispose of, any of its right, title, and interest
in and to any material part of its assets (including promissory notes and
mortgages), whether real, personal or otherwise, whether now owned or hereafter
acquired to any other party, for so long as any obligations are owed to Lender
in connection with the Loan or any commitment to lend shall exist under the
Loan, without the prior written consent of Lender, and (iii) covenants and
agrees with Lender that, upon the occurrence of an Event of Default (as defined
in the Loan Agreement) under the Loan and the request of Lender, Borrower shall
grant to Lender a first-priority, perfected security interest in and to all of
Borrower's Accounts, Instruments, and Chattel Paper (as defined in the South
Carolina Uniform Commercial Code), or if such security interest has already been
granted take such steps as are commercially reasonable to perfect it in a manner
senior to all other creditors other than creditors holding Permitted Liens as
defined in the Loan Agreement.


Arbitration.  This Negative Pledge shall be subject to arbitration under the
terms and conditions provided in the Loan Agreement.




Signature page follows


 
 

--------------------------------------------------------------------------------

 


This Negative Pledge is executed to be effective as of the date first written
above.


 

WITNESSES:    Span-America Medical Systems, Inc.                 By:   (Seal)  
            Its:    

 
 
 
SIGNATURE PAGE TO NEGATIVE PLEDGE AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 

STATE OF SOUTH CAROLINA )     ) ACKNOWLEDGMENT COUNTY OF GREENVILLE )  

 
I, the undersigned, a Notary Public, do hereby certify that Span-America Medical
Systems, Inc. by ____________________ its duly authorized
___________, personally appeared before me this day and acknowledged the due
execution of the foregoing instrument.
 
Witness my hand and seal, this 9th day of December 2011.
 
 

        (Seal)   Notary Public for South Carolina       My Commission Expires:  
 

 
 
 
SIGNATURE PAGE TO NEGATIVE PLEDGE AGREEMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 